J-S38015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DESCHAE LOWRY                              :
                                               :
                      Appellant                :       No. 1338 EDA 2016

             Appeal from the Judgment of Sentence March 30, 2016
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0007108-2014


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    DE-SCHAE M. LOWRY                          :
                                               :
                      Appellant                :       No. 1342 EDA 2016

             Appeal from the Judgment of Sentence March 30, 2016
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0007099-2014


BEFORE:      GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 25, 2017

       Appellant, Deschae Lowry,1 appeals from the judgment of sentence

entered in the Delaware County Court of Common Pleas, following his jury
____________________________________________


1
 The captions illustrate the alternative spellings for Appellant’s first name as
Deschae and De-Schae.


___________________________

*Former Justice specially assigned to the Superior Court.
J-S38015-17


trial convictions for first-degree murder and theft, arising from the events

which occurred on August 1, 2014, when Appellant fatally strangled Victim in

her home and then drove Victim’s car from her home to Florida.2 We affirm.

        The trial court opinion fully and accurately sets forth the relevant facts

and procedural history of this case. Therefore, we have no need to restate

them.      Procedurally, this Court consolidated Appellant’s two notices of

appeal on June 2, 2016.

        Appellant raises one issue for our review:

           WHETHER THE COURT ERRED IN PERMITTING THE
           COMMONWEALTH TO INTRODUCE EVIDENCE OF ALLEGED
           PRIOR BAD ACTS OR OTHER WRONGS FOR WHICH
           [APPELLANT] WAS NOT ON TRIAL SINCE THE PROBATIVE
           VALUE OF THAT EVIDENCE DID NOT OUTWEIGH THE
           POTENTIAL FOR UNFAIR PREJUDICE THAT FLOWED FROM
           ALL THE EVIDENCE PERTAINING TO PROTECTION FROM
           ABUSE MATTERS, AS WELL AS ALL OF THE TESTIMONY
           SUPPLIED BY THE FIRST THREE COMMONWEALTH
           WITNESSES[?]

(Appellant’s Brief at 7).

        The standard of review for admission of evidence is as follows: “The

admissibility of evidence is at the discretion of the trial court and only a

showing of an abuse of that discretion, and resulting prejudice, constitutes

reversible error.”     Commonwealth v. Ballard, 622 Pa. 177, 197-98, 80

A.3d 380, 392 (2013), cert. denied, ___ U.S. ___, 134 S.Ct. 2842, 189

L.Ed.2d 824 (2014).
____________________________________________


2
    18 Pa.C.S.A. §§ 2502(a), 3921(a), respectively.



                                           -2-
J-S38015-17


        The term “discretion” imports the exercise of judgment,
        wisdom and skill so as to reach a dispassionate conclusion,
        within the framework of the law, and is not exercised for
        the purpose of giving effect to the will of the judge.
        Discretion must be exercised on the foundation of reason,
        as opposed to prejudice, personal motivations, caprice or
        arbitrary actions. Discretion is abused when the course
        pursued represents not merely an error of judgment, but
        where the judgment is manifestly unreasonable or where
        the law is not applied or where the record shows that the
        action is a result of partiality, prejudice, bias or ill will.

Commonwealth v. Goldman, 70 A.3d 874, 878-79 (Pa.Super. 2013),

appeal denied, 624 Pa. 672, 85 A.3d 482 (2014). “To constitute reversible

error, an evidentiary ruling must not only be erroneous, but also harmful or

prejudicial to the complaining party.” Commonwealth v. Lopez, 57 A.3d

74, 81 (Pa.Super. 2012), appeal denied, 619 Pa. 678, 62 A.3d 379 (2013).

        Admissibility depends on relevance and probative value.
        Evidence is relevant if it logically tends to establish a
        material fact in the case, tends to make a fact at issue
        more or less probable or supports a reasonable inference
        or presumption regarding a material fact.

Commonwealth v. Drumheller, 570 Pa. 117, 135, 808 A.2d 893, 904

(2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156 L.Ed.2d 137 (2003)

(quoting Commonwealth v. Stallworth, 566 Pa. 349, 363, 781 A.2d 110,

117-18 (2001)).

     The Pennsylvania Rules of Evidence govern the admissibility of prior

crimes, wrongs, or acts evidence as follows:

        Rule 404. Character evidence; Crimes or Other Acts

                                 *    *    *


                                     -3-
J-S38015-17


           (b)   Crimes, Wrongs or Other Acts.

           (1) Prohibited Uses. Evidence of a crime, wrong, or other
           act is not admissible to prove a person's character in order
           to show that on a particular occasion the person acted in
           accordance with the character.

           (2) Permitted Uses. This evidence may be admissible for
           another purpose, such as proving motive, opportunity,
           intent, preparation, plan, knowledge, identity, absence of
           mistake, or lack of accident. In a criminal case this
           evidence is admissible only if the probative value of the
           evidence outweighs its potential for unfair prejudice.

           (3) Notice in a Criminal Case. In a criminal case the
           prosecutor must provide reasonable notice in advance of
           trial, or during trial if the court excuses pretrial notice on
           good cause shown, of the general nature of any such
           evidence the prosecutor intends to introduce at trial.

Pa.R.E. 404(b)(1)-(3).

      “Evidence of crimes other than the one in question is not admissible

solely to show the defendant’s bad character or propensity to commit

crime.”    Commonwealth v. Collins, 550 Pa. 46, 55, 703 A.2d 418, 422

(1997), cert. denied, 525 U.S. 1015, 119 S.Ct. 538, 142 L.Ed.2d 447

(1998). Nevertheless:

           [E]vidence of other crimes is admissible to demonstrate
           (1) motive; (2) intent; (3) absence of mistake or accident;
           (4) a common scheme, plan or design embracing the
           commission of two or more crimes so related to each other
           that proof of one tends to prove the others; or (5) the
           identity of the person charged with the commission of the
           crime on trial. Additionally, evidence of other crimes may
           be admitted where such evidence is part of the history of
           the case and forms part of the natural development of the
           facts.

Id.   at   55,   703   A.2d   at   422-23;   Pa.R.E.   404(b)(2).      See   also

                                       -4-
J-S38015-17


Commonwealth          v.    Melendez-Rodriguez,        856    A.2d     1278,   1283

(Pa.Super.    2004)   (en    banc)   (reiterating   “other   crimes”   evidence   is

admissible to show motive, intent, absence of mistake or accident, common

scheme or plan, and identity).         “Factors to be considered to establish

similarity are the elapsed time between the crimes, the geographical

proximity of the crime scenes, and the manner in which the crimes were

committed.”    Commonwealth v. Taylor, 671 A.2d 235, 247 (Pa.Super.

1996), appeal denied, 546 Pa. 642, 683 A.2d 881 (1996).                  See also

Commonwealth v. Andrulewicz, 911 A.2d 162, 169 (Pa.Super. 2006),

appeal denied, 592 Pa. 778, 926 A.2d 972 (2007) (upholding consolidation

of three cases against defendant for sexual assault of three minor females

because cases demonstrated defendant’s common scheme, and jury could

separate evidence for each case).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Kevin F.

Kelly, we conclude Appellant’s issue merits no relief. The trial court opinion

fully discusses and properly disposes of the question presented. (See Trial

Court Opinion, filed December 2, 2016, at 10-34) (finding: court permitted

Commonwealth to introduce only prior acts evidence Commonwealth

proposed in its Rule 404(b) motion, which related to events which occurred

within three years preceding Victim’s death; court allowed Commonwealth to

offer prior acts evidence to establish Appellant’s malice, ill will, motive,


                                       -5-
J-S38015-17


and/or requisite intent, including troublesome nature of relationship between

Victim and Appellant; court also permitted Commonwealth to present prior

acts evidence to show chain and sequence of events on which Appellant’s

offenses are grounded; Commonwealth’s prior acts evidence bore logical

connection to Victim’s death; court allowed Commonwealth to elicit

testimony from Tyeria Sanders concerning tumultuous nature of relationship

between Victim and Appellant, including specific arguments, Appellant’s theft

of money from Victim, and Appellant’s assaultive and menacing conduct

toward Victim; Ms. Sanders also testified as to murderous threats Appellant

made toward Victim; court permitted Commonwealth to elicit testimony from

Caren Tribble about nature of relationship Victim had with Appellant and

incidents of domestic violence between Victim and Appellant, which occurred

in two years preceding Victim’s death; Ms. Tribble testified that she saw

marks and bruises on Victim and observed domestic violence incident

between Victim and Appellant that occurred outside Ms. Tribble’s workplace

ten months prior to Victim’s death; court allowed Commonwealth to elicit

testimony from Cindy Void regarding nature of Victim’s relationship with

Appellant   and   incidences   when   Appellant   took   Victim’s   car   without

permission; court permitted Commonwealth to present testimony of Sandra

Robinson, court clerk services employee, regarding protection from abuse

(“PFA”) petitions Victim had completed and PFA orders Victim had obtained

against Appellant; court permitted Commonwealth to present testimony of


                                      -6-
J-S38015-17


Officer Michael DeHoratius about his encounter with Victim three weeks prior

to Victim’s death when Appellant violated PFA order by appearing at

Appellant’s home; additionally, court provided jurors with cautionary

instructions, as to limited purposes for which jury could have considered

Commonwealth’s prior acts, immediately following testimony of Ms. Sanders,

Ms. Tribble, Ms. Void, Officer DeHoratius, and Ms. Robinson; court instructed

jury to consider prior acts evidence only for purposes of Appellant’s malice,

ill will, intent, and motive, and to show chain and sequence of events leading

to Victim’s death; court specifically instructed jury not to consider prior acts

as evidence that Appellant had bad character or criminal propensities;

prejudicial effect of Commonwealth’s prior acts evidence did not outweigh

probative effect of evidence). The record supports the trial court’s rationale,

and we see no reason to disturb it.       See Ballard, supra; Drumheller,

supra; Collins, supra. Accordingly, we affirm on the basis of the trial court

opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2017




                                     -7-
Circulated 06/29/2017 02:33 PM